Citation Nr: 0740819	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from January 1987 to July 1987 and active 
duty from November 1990 to April 1991.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of this hearing is of record.  


FINDING OF FACT

There is no competent evidence of current active Hepatitis B 
or residuals of any Hepatitis B infection treated during 
service.


CONCLUSION OF LAW

Service connection for Hepatitis B is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  October 2004, January 2005, and March 
2005 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the July 2005 supplemental statement of the case 
informed the veteran of disability rating and effective date 
criteria.  

The Board acknowledges that VA has a heightened duty to 
assist and to search for alternate medical records when 
service medical records (SMRs) are missing, as is the 
situation in this case.  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005).  The RO submitted a request for SMRs to 
the National Personnel Records Center (NPRC), and was advised 
there were no SMRs on file and that their disposition was 
unknown.  The RO also submitted a request to the Records 
Management Center (RMC); they responded that SMRs for the 
veteran could not be located.  Based upon the foregoing, the 
RO sent the veteran letters in March 2005 and August 2005 to 
advise him of the unavailability of his SMRs.  In response, 
he submitted copies of service personnel records, which 
included a copy of his October 1986 entrance examination.  VA 
has exhausted all methods in attempting to secure the missing 
SMRs.  Finally, the veteran has not alleged any specific 
treatment for Hepatitis B during service; consequently, there 
are no alternate source records to pursue.  

The Board also notes a VA examination and/ or etiological 
opinion was not sought.  As there is no competent (medical) 
evidence of a current condition, an examination and/ or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  The veteran has not identified any pertinent 
evidence (specifically any postservice treatment records) 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's DD 214s document that he served as a dental 
technician.  In a January 2005 statement the veteran explains 
that he first discovered he had a past medical history of 
Hepatitis B when he went to donate blood and the computer 
database showed he had tested positive for Hepatitis B on 
March 31, 1987.  He believes he contracted Hepatitis B while 
carrying out his military duties of autoclaving dental 
instruments, as he was often pricked by them.  

An undated computer database printout from an unknown source 
shows "Deferral Information."  Specifically, it shows that 
as of March 31, 1987, the veteran is permanently deferred for 
"[Hepatitis B core antibody] Repeat Reactive, Multiple 
Occurrence."  

February 2005 to March 2005 private treatment records from 
Southwest Endocrine Consultants (Dr. W.J.S.) show the veteran 
was sent for a Hepatitis A, B, and C antibody screening test 
as he had abnormal liver function tests.  In October 2005, 
his physician submitted the following statement, "He has 
abnormal laboratory functions with mild elevation of his 
liver enzymes.  Because of this hepatitis screening tests 
were performed and he has a positive antibody for hepatitis B 
(he relates he has never had hepatitis B vaccine) and has a 
positive antibody for hepatitis A.  One must conclude that he 
has been exposed to hepatitis A and hepatitis B."  He also 
stated that the veteran should be considered seropositive for 
hepatitis A and B, and that this might lead to chronic liver 
problems.

A November 2005 letter from the veteran's private physician, 
Dr. T.P.G., states, "[The veteran] had Hepatitis B Core 
antibody positive in 1987, which indicates Hepatitis B 
exposure.  It could be because of his occupational exposure 
to Hepatitis B at that time."

In his January 2006 VA Form 9, substantive appeal, the 
veteran recalls an instance in the military when he 
experienced about a day and a half of abdominal pain, 
cramping, and diarrhea.  He states he did not seek treatment 
and that his platoon sergeant and other personnel gave him 
Maalox, antacids, and Pepto-Bismol.

In a June 2006 letter Dr. W.J.S. states that the veteran 
reported that he had been told he had hepatitis in the 
military and was subsequently told by a blood bank that he 
had Hepatitis B and Hepatitis A.  It was the physician's 
understanding that the veteran has past evidence of hepatitis 
which occurred during service.  Dr. W.J.S. also noted the 
veteran's current problems revolved mostly around 
hyperlipidemia.  His most recent laboratory data showed 
normal liver enzymes, but a slightly elevated bilirubin.

At his June 2006 DRO hearing, the veteran clarified he 
discovered he was positive for Hepatitis B around 1991 or 
1993 when he tried to donate blood at the Fort Bliss Red 
Cross.  He also stated he did not have any current problems, 
though he visits his physician routinely for liver enzyme 
tests.

C.	Legal Criteria and Analysis

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury or disease 
incurred in or aggravated by active military service (to 
include ACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any injury initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the injury was incurred in service.  38 C.F.R. 
§ 3.303(d).
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The veteran essentially contends he contracted Hepatitis B in 
service, and experienced symptoms of the disease, 
specifically, he had abdominal pain, cramps, and diarrhea for 
a day and a half, in service.  

The Board notes that several attempts were made to secure the 
veteran's SMRs.  When SMRs are missing or unavailable, VA has 
a heightened duty to assist the veteran in developing his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
duty includes a search for alternate medical records, as well 
as a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  In this regard, as evidenced by requests to the NPRC 
and RMC, proper procedures to obtain missing SMRs were 
correctly followed.  Any additional efforts would be futile, 
especially as the veteran has indicated he did not seek 
treatment for the alleged symptoms in service.  In fact, he 
was not even aware he was positive for Hepatitis B antigen 
until 1991 or 1993.  Furthermore, the evidence of record does 
not support a finding that the veteran has current active 
Hepatitis B or residuals of any Hepatitis B.  Consequently, 
the fact that SMRs are missing does not affect his Hepatitis 
B claim.
Although the veteran's physician noted he was likely exposed 
to Hepatitis B in the military, this observation was based 
solely on the history that the veteran provided, and not on 
independent review of the veteran's medical history.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion).  
However, even if it were to be conceded that the veteran 
contracted and experienced symptoms of Hepatitis B in 
service, it appears that such incidents were acute and 
transitory in nature, and that the Hepatitis B resolved 
without residual disability.  Private treatment records do 
not show that the veteran has experienced any incidents of 
Hepatitis B post-service.  In fact, according to Dr. W.J.S.'s 
June 2006 letter, the veteran had normal liver enzymes at his 
most recent check-up and that his most current problem was 
related to hyperlipidemia.  He made no mention of hepatitis 
being a problem.  Although the veteran has testified he has 
periodic laboratory testings done to monitor his liver enzyme 
levels, and his physician has stated that his seropositivity 
to Hepatitis B may lead to chronic liver problems, this is 
not equivalent to actually having hepatitis (or any current 
disability related thereto).  See 61 Fed. Reg. 20, 445 (May 
7, 1996) (Liver function tests and hyperlipidemia are not 
representative of a disease, injury, or disability, even 
though they may be considered a risk factor in the 
development of certain liver diseases.  These are laboratory 
findings and do not provide evidence of a disability for 
which VA compensatio benefits are payable.); see also 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 856 (31st ed. 2007).

The veteran has not indicated that he has experienced any 
further symptoms of Hepatitis B post-service.  Absent 
competent evidence of current disability or residuals 
thereof, service connection for Hepatitis B cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 






ORDER

Service connection for Hepatitis B is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


